Citation Nr: 1436741	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-13 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1, 1974, to October 31, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.  The Board remanded the claim in January 2014 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in January 2014 in pertinent part for VA to request the March 10, 2009, stress test conducted at Hickory Cardiology Associates, which was noted to have been scanned into VistA Imaging, and to schedule the Veteran for an examination in order to obtain an opinion regarding the claim.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

There is no indication from the Board's review of the electronic record that a specific request was made to obtain the March 2009 stress test that had been scanned into VistA Imaging.  This must be rectified on remand.

The Veteran underwent a heart conditions Disability Benefits Questionnaire (DBQ) in March 2014.  He was diagnosed with valvular heart disease and it appears from later notations made by the examiner that this diagnosis includes congenital pulmonic disease and acquired non obstructive (non ischemic) heart disease.  It was the examiner's opinion that the Veteran's non-obstructive coronary artery disease (CAD) (diagnosed condition after service) was not caused by or a result of the dysplastic pulmonic valve.  The rationale was that the Veteran's CAD is an unrelated, acquired condition to his diagnosed pulmonic condition; that the Veteran's diagnosed pulmonic disorder is not related to any in-service disease, event or injury, including the findings in October 1974; that the Veteran was diagnosed with the condition only days after entering and said condition is congenital and not aggravated by service; that the congenital condition could not have been caused by or aggravated beyond natural progression in such a short amount of time; and that the in-service condition is a defect not a disease therefore no other comment is necessary.

The Board posed an extensive series of questions in its January 2014 Remand order that it does not believe the examiner has adequately addressed.  In addition, the rationale employed by the March 2014 VA examiner is confusing.  On remand, an opinion that adequately addresses the questions posed by the Board in its January 2014 remand must be obtained from a cardiologist.  

As the claim is being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the March 10, 2009, stress test conducted at Hickory Cardiology Associates, which was noted to have been scanned into VistA Imaging.  If the record cannot be found, indicate whether the record does not exist and whether further efforts to obtain the record would be futile.

2.  Obtain the Veteran's treatment records from the Salisbury VA Medical Center, dated since December 2013.  

3.  When the foregoing development has been completed, obtain a medical opinion from a cardiologist.  

a. The cardiologist should identify all current disorders of the heart. 

b. For each diagnosis, and for the previously-diagnosed dysplastic pulmonary valve and coronary artery disease with reversible ischemia, the cardiologist should indicate whether it had its onset prior to service, during military service in October 1974, or after service. 

c. For any disorder (to include the previously-diagnosed dysplastic pulmonary valve and coronary artery disease with reversible ischemia) that had its onset prior to active service, the cardiologist should indicate whether it is a congenital or developmental defect versus disease. 

i. If any pre-service disorder (to include the previously-diagnosed dysplastic pulmonary valve and coronary artery disease with reversible ischemia) is a disease rather than a defect, the cardiologist should provide an opinion as to whether there is any factual evidence which supports a conclusion that it underwent an identifiable permanent increase in severity during military service that was beyond its natural progression.

ii. If any pre-service disorder (to include the previously-diagnosed dysplastic pulmonary valve and coronary artery disease with reversible ischemia) is a congenital or developmental defect, the cardiologist should provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability. 

d. For any disorder (to include the previously-diagnosed dysplastic pulmonary valve and coronary artery disease with reversible ischemia) that had its onset after active service, the cardiologist should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to any in-service disease, event, or injury, including the findings made in the October 1974 service treatment records. 

A rationale for any opinion expressed should be provided.

4.  Review the electronic files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and any representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



